Citation Nr: 1754406	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for hypertension has been received. 

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a bilateral leg condition has been received.

4.  Entitlement to service connection for a bilateral leg condition.

5.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for metatarsus adductus, bilateral, has been received.

6.  Entitlement to service connection for metatarsus adductus, bilateral.

7.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for degenerative disc and spondylitic changes, L4-L5 and L5-S1, has been received.

8.  Entitlement to service connection for degenerative disc and spondylitic changes, L4-L5 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and J.W.


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979 and from June 1996 to February 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO denied the Veteran's petition to reopen his previously denied claims of entitlement to service connection because new and material evidence to reopen the previously denied claim had not been received.  

In September 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The issues of entitlement to service connection for hypertension, a bilateral leg condition, metatarsus adductus, bilateral, and degenerative disc and spondylitic changes, L4-L5 and L5-S1, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service connection for hypertension, a bilateral leg condition, metatarsus adductus, bilateral, and degenerative disc and spondylitic changes, L4-L5 and L5-S1.  The RO denied entitlement to service connection for hypertension, a bilateral leg condition, and degenerative disc and spondylitic changes, L4-L5 and L5-S1 based on a lack of evidence that these disabilities were incurred in or caused by service.  The RO denied entitlement to service connection for metatarsus adductus because there was no evidence the condition was permanently worsened during service.  The Veteran was notified of the adverse determination, he did not appeal the determination, and no new and material evidence was submitted within the applicable appeal period.

2.  In an April 2010 rating decision, the RO denied the Veteran's claim to reopen these four claims for entitlement to service connection because the evidence submitted was not new and material.  

3.  Since the final December 2005 decision, the Veteran and two witnesses provided additional evidence relating to the Veteran's claims for service connection at the September 2017 hearing.  




CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for hypertension, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The additional evidence presented since the December 2005 rating decision is new and material, and the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The December 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for a bilateral leg condition, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

4.  The additional evidence presented since the December 2005 rating decision is new and material, and the claim for entitlement to service connection for a bilateral leg condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  The December 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for metatarsus adductus, bilateral, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

6.  The additional evidence presented since the December 2005 rating decision is new and material, and the claim for entitlement to service connection for metatarsus adductus, bilateral, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  The December 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for degenerative disc and spondylitic changes, L4-L5 and L5-S1, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

8.  The additional evidence presented since the December 2005 rating decision is new and material, and the claim for entitlement to service connection for degenerative disc and spondylitic changes, L4-L5 and L5-S1, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision below represents a complete grant of the benefits sought on appeal, namely the reopening of previously denied claims entitlement to service connection and remanding the resulting service connection claims, discussion of the Duties to Notify and Assist is not required.

II.  Claims to Reopen

As noted above, the RO denied entitlement to service connection for hypertension, a bilateral leg condition, metatarsus adductus, bilateral, and degenerative disc and spondylitic changes, L4-L5 and L5-S1 in a December 2005 rating decision.  The December 2005 decision noted that the Veteran's claimed hypertension, a bilateral leg condition, and degenerative disc and spondylitic changes, L4-L5 and L5-S1 were not incurred in or caused by service.  As for the Veteran's claim of entitlement to service connection for metatarsus adductus, the RO denied the claim because there was no evidence the condition was permanently worsened during service.  
 
Although the prior decisions became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is considered beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

Since the RO's previous final denial in December 2005, the Veteran and two witnesses appeared at the September 2017 hearing before the undersigned member of the Board.  They provided evidence relevant to the Veteran's service connection claims, including evidence as to the onset of his hypertension, his back disability, and how his leg condition and metatarsus adductus have resulted from his in-service injury to his back.  For the limited purposes of deciding whether to reopen the Veteran's claim, the credibility of this evidence is presumed.  Justus, 3 Vet. App. at 513.  Because this evidence relates to a potential nexus between a current disability and the Veteran's service, the Board concludes that this newly received evidence is not cumulative of the record at the time of the December 2005 decision with respect to the issues of entitlement to service connection for hypertension, a bilateral leg condition, metatarsus adductus, bilateral, and degenerative disc and spondylitic changes, L4-L5 and L5-S1, and it raises a reasonable possibility of substantiating the Veteran's claims.  See Shade, 24 Vet. App. at 110.  As such, the evidence received since the December 2005 RO decision constitutes new and material evidence and the claims must be reopened.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened. 

New and material evidence having been received, the claim for entitlement to service connection for a bilateral leg condition is reopened. 

New and material evidence having been received, the claim for entitlement to service connection for metatarsus adductus, bilateral, is reopened. 

New and material evidence having been received, the claim for entitlement to service connection for degenerative disc and spondylitic changes, L4-L5 and L5-S1is reopened. 


REMAND

The Veteran seeks service connection for hypertension, a bilateral leg condition, metatarsus adductus, bilateral, and degenerative disc and spondylitic changes, L4-L5 and L5-S1.  He provided new information at the September 2017 hearing relating to his theories of entitlement to service connection for all four issues.  

The RO declined to reopen these claims, and generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Thus, the claims must be remanded for the RO to contemplate the claims on the merits.

At the Board hearing, the Veteran and his spouse testified about when the Veteran's hypertension began, how it may be related to his service, and what medication he currently takes to treat it.  He also described symptoms he felt in service that may have been related to his hypertension.  The Board finds that this evidence is sufficient to necessitate a VA examination on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran also provided testimony as to an in-service injury to his back that he testified led to pain in his legs and his feet.  This evidence is sufficient to necessitate a VA examination on remand.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of any hypertension disability.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, including review of the STRs and the testimony at the September 2017 hearing.  The examiner should:

(a) Identify any currently diagnosed hypertension disability;

(b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed hypertension disability originated during, or is etiologically related to, active duty service.  The VA examiner should specifically address the Veteran's assertions at the September 2017 hearing that he began experiencing symptoms consistent with high blood pressure in-service and was diagnosed with hypertension shortly after service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.
 
The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed back disability, leg condition, and metatarsus adductus.  Any and all studies, tests, and evaluations that are deemed necessary by the VA examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records, including review of the STRs and the testimony at the September 2017 hearing.  The examiner should then:

(a)  Provide a specific diagnosis for any current back disability, leg disability, or foot disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed current back disability, leg disability, or foot disability originated during, or is etiologically related to, active duty service.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current back disability, leg disability, or foot disability was caused or aggravated by the Veteran's service-connected disabilities.  The VA examiner should specifically address the Veteran's contention at the September 2017 hearing that his in-service back injury led to leg and foot pain.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


